Exhibit 10.1
SETTLEMENT AGREEMENT
     This Settlement Agreement (“Agreement”) is made this 12th day of June,
2009, by and between KRG Capital Fund II, L.P. (“KRG Fund II”), KRG Capital Fund
II (FF), L.P. (“KRG Capital (FF)”), KRG Capital Fund II (PA), L.P. (“KRG Capital
(PA)”), KRG Co-Investment, LLC (“KRG Co-Invest”) (KRG Fund II, KRG Capital (FF),
KRG Capital (PA) and KRG Co-Invest, collectively, the “KRG Parties”), Sunrise
Senior Living, Inc. (“Sunrise”), and Trinity Hospice, Inc. (“Trinity”) (Sunrise
and Trinity, collectively, the “Sunrise Parties”) (hereafter, the KRG Parties,
ACS and the Sunrise Parties are referred to jointly and collectively as the
“Parties,” or any of them individually as a “Party”).
PREAMBLE
     WHEREAS, KRG Fund II, KRG Capital (FF) and KRG Capital (PA) are Delaware
limited partnerships;

     WHEREAS, KRG Co-Invest is a Colorado limited liability company;

     WHEREAS, the KRG Entities maintain a principal place of business in Denver,
Colorado;
     WHEREAS, Sunrise is a Delaware corporation with a principal place of
business in McLean, Virginia;
     WHEREAS, Trinity is a dissolved Delaware corporation with a former
principal place of business in Dallas, Texas;
     WHEREAS, on or about June 20, 2002, the KRG Entities acquired a majority
interest in Trinity and ACS acquired a minority interest in Trinity;
     WHEREAS, under the terms of that certain Agreement and Plan of Merger dated
as of August 2, 2006 (the “Merger Agreement”) by and among Sunrise, Trinity, the
KRG Entities and
SETTLEMENT AGREEMENT — Page 1 of 13

 



--------------------------------------------------------------------------------



 



ACS, Sunrise acquired ownership of Trinity and Trinity became a wholly-owned
subsidiary of Sunrise (the “Merger”);
     WHEREAS, Sunrise has made allegations against the KRG Parties that the KRG
Parties recklessly, negligently and/or fraudulently misrepresented and omitted
material facts in connection with the Merger;
     WHEREAS, the Sunrise Parties threatened to sue the KRG Parties for fraud
and misrepresentation in connection with the Merger Agreement claiming at
various times to have suffered substantial damages as a result of the alleged
misrepresentations;
     WHEREAS, on January 13, 2009, the KRG Entities filed a lawsuit against the
Sunrise Parties in the Superior Court of the State of Delaware in and for New
Castle County, Civil Action No. 09C-01-092 JRJ (the “Delaware Action”) seeking a
declaration limiting its liability to the Sunrise Parties as a matter of law;
     WHEREAS, the Parties entered into a Standstill Agreement with respect to
the Delaware Action on February 2, 2009; and
     WHEREAS, to avoid the uncertainty, time and expense associated with
protracted litigation, the Parties desire to compromise, resolve and settle the
claims, counterclaims, and causes of action between them, including asserted and
unasserted claims finally and forever;
     NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, the Parties agree as follows:
     1. Whereas Clauses. The recitals contained in the foregoing prefatory
Whereas clauses shall have the same force and effect as if set forth in full in
the body of this Agreement.
SETTLEMENT AGREEMENT — Page 2 of 13

 



--------------------------------------------------------------------------------



 



     2. Compromises. The Parties hereby agree that neither the giving of any
consideration hereunder nor its acceptance shall operate as or be evidence of
any admission of liability for any claim hereby released, and further agree
that, by the execution of this Agreement, the Parties do not admit the
truthfulness of any of the claims or allegations made by any opposing Party;
rather, such claims, allegations and liability have been, and are hereby,
expressly denied by each of the Parties.
     3. Settlement Consideration. The KRG Parties agree to pay to Sunrise the
gross amount of Nine Million Eight Hundred Thirty-Five Thousand Nine Hundred
Fifty-One Dollars and No/100 ($9,835,951.00) as follows: Within two (2) business
days of the Effective Date, the KRG Parties shall cause to wire transfer to
Sunrise the sum of Six Million Seven Hundred Forty-Nine Thousand Nine Hundred
Ninety-Nine and 44/100 ($6,749,999.44) and also deliver joint written
authorization (in the form attached hereto as Exhibit “A”) to the United Bank as
Escrow Agent (as defined pursuant to the Merger Agreement, Section 3.01(b)),
instructing the Escrow Agent to release to Sunrise the sum of Three Million
Eighty-Five Thousand Nine Hundred Fifty-One Dollars and 56/100 ($3,085,951.56)
(as of May 31, 2009) (together with any other interest accrued thereunder
through and as of the date of release).
     4. Releases by the Sunrise Parties. In exchange for the consideration
provided in this Agreement, and effective when the First Payment described in
Section 3(a) of this Agreement is received by Sunrise, Sunrise and Trinity,
jointly and severally, on behalf of themselves, and their respective current and
former officers, administrators, directors, managers, owners, members,
shareholders, general or limited partners, representatives, agents, employees,
attorneys, predecessors or successors (by merger or otherwise), and assigns, if
any, as well as their parents, affiliates and subsidiaries, divisions and
partnerships, past, present and future
SETTLEMENT AGREEMENT — Page 3 of 13

 



--------------------------------------------------------------------------------



 



(collectively, the “Sunrise Releasing Parties”) hereby forever release, acquit
and discharge each of KRG Fund II, KRG Capital (FF), KRG Capital (PA), KRG
Co-Invest, KRG Capital Management, L.P. and each of its series, KRG Capital, LLC
and each of its series and American Capital, Ltd., formerly known as American
Capital Strategies, Ltd. (“ACS”), and their respective current and former
officers, administrators, directors, managers, owners, members, shareholders,
general or limited partners, clients, representatives, agents, employees,
attorneys, predecessors or successors (by merger or otherwise), and assigns, if
any, as well as their parents, affiliates and subsidiaries, divisions and
partnerships, past, present and future (collectively, the “KRG Released
Parties”) from any and all claims, rights, accountings, debts, dues, covenants,
contracts, suits, counterclaims, demands, actions, causes of action, other
liabilities, and/or damages, if any, which the Sunrise Releasing Parties have,
may have or claim to have now, whether known or unknown, asserted now or in the
future, of whatsoever kind or nature whether at law or in equity, against any or
all of the KRG Released Parties relating to or arising from any matters from the
beginning of time to the date of this Agreement, provided that, however, nothing
in this Paragraph 4 shall preclude or be interpreted as precluding the Sunrise
Parties from asserting any claim arising as a result of the alleged failure of
performance under this Agreement.
     5. Releases by the KRG Parties. In exchange for the consideration provided
in this Agreement, and effective when the First Payment described in Section
3(a) of this Agreement is received by Sunrise, KRG Fund II, KRG Capital (FF),
KRG Capital (PA), and KRG Co-Invest, on behalf of themselves, KRG Capital
Management, L.P. and each of its series, KRG Capital, LLC and each of its
series, and their respective current and former officers, administrators,
directors, managers, owners, members, shareholders, general or limited partners,
clients, representatives, agents, employees, attorneys, predecessors or
successors (by merger or
SETTLEMENT AGREEMENT — Page 4 of 13

 



--------------------------------------------------------------------------------



 



otherwise), and assigns, if any, as well as their parents, affiliates and
subsidiaries, divisions and partnerships, past, present and future
(collectively, the “KRG Releasing Parties”) hereby forever release, acquit and
discharge each of Sunrise and Trinity and their respective current and former
officers, administrators, directors, managers, owners, members, shareholders,
general or limited partners, representatives, agents, employees, attorneys,
predecessors or successors (by merger or otherwise), and assigns, if any, as
well as their parents, affiliates and subsidiaries, divisions and partnerships,
past, present and future (collectively, the “Sunrise Released Parties”) from any
and all claims, rights, accountings, debts, dues, covenants, contracts, suits,
counterclaims, demands, actions, causes of action, other liabilities, and/or
damages, if any, which the KRG Releasing Parties have, may have or claim to have
now, whether known or unknown, asserted now or in the future, of whatsoever kind
or nature whether at law or in equity, against any or all of the Sunrise
Released Parties relating to or arising from any matters from the beginning of
time to the date of this Agreement, provided that, however, nothing in this
Paragraph 5 shall preclude or be interpreted as precluding the KRG Parties from
asserting any claim arising as a result of the alleged failure of performance
under this Agreement.
     6. Confidentiality of Settlement. The Parties acknowledge that the terms
and conditions of this Agreement and the Exhibits hereto are considered
confidential, and it is understood that this agreement of confidentiality is
part of the consideration for this Agreement. Upon and after the Effective Date
of this Agreement, none of the Parties, nor their attorneys, or other
representatives, will, directly or indirectly, disclose the existence of or the
terms and conditions of this Agreement, or the Exhibits hereto, to third parties
or publicize in the media other than as specified herein, including but not
limited to newspapers, magazines, radio, television, or the internet, except:
(a) as necessary to enforce this Agreement; (b) as may be
SETTLEMENT AGREEMENT — Page 5 of 13

 



--------------------------------------------------------------------------------



 



required by law, including any applicable securities laws, or in order to comply
with a lawfully issued subpoena from a court of competent jurisdiction; (c) as
reasonably necessary in connection with audits, regulatory or compliance
inquiries, or financial or legal due diligence or claims for insurance coverage;
(d) as may be required to the Parties’ attorneys and other professional advisors
for the purpose of seeking their advice; (e) as may be required for the KRG
Parties to make necessary disclosures to the partners in their investment funds
and with respect to fundraising activities if subject to nondisclosure
restraints; and (f) as may be required to Sunrise’s senior lenders or their
advisors, provided however, that the recipient (other than a government
regulator) is instructed to maintain the confidentiality of any information
disclosed to it.
     Sunrise will provide to the KRG Entities at least three (3) business days
in advance of filing for their review the proposed language that will appear in
any filing on Form 8-K that Sunrise files with the United States Securities and
Exchange Commission describing this Agreement. If required to file the
Settlement Agreement itself, Sunrise will file it as an exhibit to its next
required filing on Form 10-Q. Sunrise will in good faith consider incorporating
any comments from the KRG Entities with respect to such filings.
     7. Dismissal of Delaware Action. Upon the execution of this Agreement and
payment of the Settlement Consideration, counsel for KRG shall execute and
promptly file the Notice of Voluntary Dismissal With Prejudice of the Delaware
Action attached hereto as Exhibit “B” and made a part hereof dismissing the
Delaware Action with prejudice and asking the Court to retain jurisdiction for
purposes of enforcing any provision of this Agreement. Filing counsel shall
promptly provide as-filed copies to opposing counsel.
SETTLEMENT AGREEMENT — Page 6 of 13

 



--------------------------------------------------------------------------------



 



     8. Non-Disparagement. The Parties shall not knowingly make any disparaging
or derogatory statements or comments, in any material respect, either directly
or indirectly, to any third persons regarding each other; except, however, with
respect to statements and comments that (a) are made for lawful competitive
reasons or for personnel-related actions involving any Party and its employees,
agents, contractors or consultants in the ordinary course of business or (b) are
made under legal compulsion and are believed to be factually correct.
     9. No Reliance. In executing this Agreement, the Parties have not seen,
heard or relied upon any promises, statements, representations, covenants, or
warranties, whether express or implied, made by one another or by any
representative or other person or entity, except to the extent that a matter is
expressly stated in this Agreement.
     10. Authorization to Execute. The signatories for the corporate Parties
hereto represent and warrant that they have been granted specific authority by
their respective principals to execute the Agreement on behalf of the corporate
party.
     11. Entire Agreement. Each Party hereby acknowledges that such Party is a
sophisticated company and each Party and their counsel have reviewed, fully
understand, and voluntarily consent to this Agreement without relying on any
representations, oral or written, of the other Party or its counsel not
contained therein.  It is further understood and agreed that no subsequent
amendment, change or addition to this Agreement shall be binding upon any of the
Parties hereto unless reduced to writing and signed by all the Parties. 
     12. Execution in Counterpart. This Agreement may be executed in any number
of counterparts and facsimiles, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument.
SETTLEMENT AGREEMENT — Page 7 of 13

 



--------------------------------------------------------------------------------



 



     13. Severability. Should any provision of this Agreement become or be held
unlawful, unenforceable or invalid by reason of any statute, ordinance, law
and/or decision of any court of law or equity, the same shall be ineffective to
that extent, without in any way invalidating or affecting the remaining
provisions of this Agreement.
     14. Cooperation. The Parties shall immediately cause to be prepared and
executed any and all other pleadings or other documents reasonably necessary to
complete and consummate the settlement contemplated by this Agreement, if
requested.
     15. Notices. Notices to be given under this Agreement shall be in writing
and shall be sent to the addresses set forth below (unless subsequently changed
by any Party in writing) by any of the following methods: (i) by certified or
registered mail, return receipt requested, (ii) by hand, (iii) by electronic
mail (with confirmation of receipt and a hard copy by first class mail), (iv) by
facsimile transaction (with confirmation of receipt and a hard copy by first
class mail), and (v) by overnight courier service, with such notice being deemed
received on the first business day after being sent by hand, by electronic mail
with confirmation of receipt, by facsimile transaction, or by overnight courier
service, or on the day of receipt or rejection for certified or registered mail,
return receipt requested.
(a) If to the KRG Parties:

Charles R. Gwirtsman, Managing Director
Theresa D. Shelton, Chief Operating Officer
KRG Capital Management, L.P.
1515 Arapahoe Street
Tower One, Suite 1500
Denver, CO 80202
And
SETTLEMENT AGREEMENT — Page 8 of 13

 



--------------------------------------------------------------------------------



 



Blank Rome LLP
One Logan Square
130 N. 18th Street
Philadelphia, PA 19103
Attention: James T. Smith, Esquire
(b) If to the Sunrise Parties:

Sunrise Senior Living, Inc.
7902 Westpark Drive
McLean, Virginia 22102
Attention: Charles Corbin, Esquire
And
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Attention: Lewis H. Ferguson, Esquire
     16. Choice of Law and Venue. The Parties each agree that the laws of the
State of Delaware shall govern the enforceability, interpretation and legal
effect of this Agreement and any claim arising from or related to this
Agreement. The Parties also agree that exclusive jurisdiction and exclusive
venue of any action to enforce, construe or validate the provisions of this
Agreement, or any document executed in connection herewith, shall be in a court
of competent jurisdiction in the State of Delaware. The Parties further agree
that they shall have available all remedies at law and equity to enforce a
breach by any Party hereto of the provisions of this Agreement. Notwithstanding
the foregoing, the Parties each agree that they shall not seek rescission,
cancellation or termination of this Agreement in a future proceeding under this
Section.
     17. Effective Date. The “Effective Date” of this Agreement shall be the
date upon which the last Party executes and delivers this Agreement.
SETTLEMENT AGREEMENT — Page 9 of 13

 



--------------------------------------------------------------------------------



 



     18. Prevailing Party. In the event that any Party shall pursue any action
against any other Party relating to or arising out of this Agreement, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees
(including, if applicable, reasonable and documented charges for in-house
counsel and expert witness fees), court costs and other legal expenses from the
losing Party under such laws as may govern any such dispute. This provision
includes any award of injunctive relief or monetary damages.
     19. Reasonableness of Settlement:     The Parties to this Agreement
acknowledge and agree that the settlement set forth in this Agreement represents
a fair, adequate and reasonable compromise of claims under all of the
circumstances, including with respect to the complexity, expense and likely
duration of litigation, the risks of establishing liability and damages, the
uncertainty of the outcome of litigation, the probability of recovery and all
other attendant risks to litigation, and that they have determined to enter into
this Agreement after investigation and consideration sufficient to inform
themselves of the merits of the Settlement.
     20. Allocation. The Parties have considered the allegations, the undisputed
facts, the theories of liability and the relative exposure of KRG, Sunrise and
Trinity in connection with the subject matter of the Delaware Action and agree
that a fair and proper allocation of the Settlement Amount is as follows:  KRG
100 %, Sunrise 0 % and Trinity 0 %.
     IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the Effective Date.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SETTLEMENT AGREEMENT — Page 10 of 13

 



--------------------------------------------------------------------------------



 



                  SUNRISE PARTIES:    
 
                SUNRISE SENIOR LIVING, INC.    
 
           
 
  By:
Name:   /s/ Mark S. Ordan
 
Mark S. Ordan    
 
  Title:   Chief Executive Officer    
 
                TRINITY HOSPICE, INC.    
 
           
 
  By:
Name:   /s/ Walton E. Bell
 
Walton E. Bell    
 
  Title:   President    

SETTLEMENT AGREEMENT — Page 11 of 13

 



--------------------------------------------------------------------------------



 



                  KRG PARTIES:    
 
                KRG CAPITAL FUND II, L.P.         KRG CAPITAL FUND II (FF), L.P.
        KRG CAPITAL FUND II (PA), L.P.    
 
                By: KRG Capital Management, L.P., with respect to its        
Class II-QP and Class II-FF Series, its general partner
        By: KRG Capital, LLC, with respect to its Class II-QP and        
Class II-FF Series, its general partner    
 
           
 
  By:
Name:   /s/ Charles R. Gwirtsman
 
Charles R. Gwirtsman    
 
  Title:   Managing Director    
 
                KRG CO-INVESTMENT, LLC    
 
                By: Capital Resources Growth, Inc., a managing member    
 
           
 
  By:
Name:   /s/ Charles R. Gwirtsman
 
Charles R. Gwirtsman    
 
  Title:   Managing Director    

SETTLEMENT AGREEMENT — Page 12 of 13

 



--------------------------------------------------------------------------------



 



EXHIBIT LIST FOR SETTLEMENT AGREEMENT
     A. Letter to United Bank authorizing release of Escrow Fund
     B. Delaware Notice of Voluntary Dismissal with Prejudice
SETTLEMENT AGREEMENT — Page 13 of 13

 